Trumbull County, No. 91-T-4622. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Trumbull County. Upon consideration of appellant’s motion for stay of execution of the judgment mandate of the Eleventh District Court of Appeals,
IT IS ORDERED by the court that said motion for stay of execution of the judgment mandate of the Eleventh District Court of Appeals be, and the same is hereby, granted, effective September 25, 1992, pending final disposition of this court.